Citation Nr: 1540048	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-06 681A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to disability compensation, pursuant to 38 U.S.C. § 1151, for residuals of a right total knee arthroplasty (TKA) performed in June 2006.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Hartford, Connecticut Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in October 2011 and August 2014 when it was remanded for additional development.  As will be discussed below, there has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran did not report for his scheduled hearing before a Decision Review Officer in July 2007, nor has he provided good cause for not appearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have additional disability resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment for the June 2006 right TKA, or due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability as a result of the June 2006 right TKA have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall

As noted above this matter was previously before the Board in October 2011 and August 2014.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The October 2011 remand directed the AOJ to provide the Veteran an opportunity to submit additional information and provide the Veteran a VA examination.  An October 2011 letter requested that the Veteran submit any additional information, which the Veteran subsequently submitted, and he was provided a VA examination in November 2011.  The claim was readjudicated in supplemental statements of the case dated in July 2012 and August 2012.  The claim was remanded in August 2014 to obtain outstanding private treatment records from Mountain View Hospital and Complex Care Hospital at Tenaya, and to obtain an addendum opinion addressing any newly associated treatment records.  In September 2014, VA requested that the Veteran submit VA Forms 21-4142 for the outstanding or updated private treatment.  To date, the Veteran has not provided the completed VA Form 21-4142 or provided the identified records.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1) (2015).  Accordingly, the Board finds that VA's duty to assist in obtaining private records has been discharged.  See 38 C.F.R. § 3.159(e) (2015).  In November 2014, a VA addendum opinion was obtained.  As such, the Board finds that there was substantial compliance with the Board's prior remand directives.

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in December 2006, VA notified of the information and evidence necessary to substantiate a claim pursuant to 38 U.S.C.A. § 1151; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Additionally, an October 2007 statement of the case (SOC) notified the Veteran of regulations pertinent to the establishment of an effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  After receiving all applicable notice, the case was readjudicated in June 2009, July 2012, August 2012, and December 2014 Supplemental SOCs.  Accordingly, the Veteran has received all required notice and his claim has been reconsidered since providing the requisite notice.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  VA and private treatment records and various lay statements are of record.  Additionally, the Veteran was provided a VA examination in November 2011.  An addendum opinion was obtained in November 2014.  The examination report and addendum opinion reflect that the VA examiner reviewed the Veteran's claim file, conducted an appropriate examination, and rendered appropriate diagnosis and opinion consistent with the evidence of record.  The Board finds that the VA examination report and addendum are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, VA obtained an independent medical examiner (IME) opinion in April 2015.  Review of the IME reflects that the VA-contracted orthopedist and sports medicine specialist reviewed the record, considered the Veteran's medical history and lay statements, provided the requested opinions, and supported those opinions with a complete rationale.  Thus, the Board finds that the April 2015 IME opinion is adequate.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

When a Veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2015).

Under 38 C.F.R. § 3.361 (2015), to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361(c) (2015), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's treatment caused the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  Id.  Additionally, VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2015).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (2015).

Whether the proximate cause of an additional disability is an event not reasonably foreseeable must be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d) (2015).

Liability under § 1151 may also be established if VA furnished treatment without the informed consent of the Veteran or his representative in compliance with 38 C.F.R. § 17.32 (2015).  Minor deviations from the 38 C.F.R. § 17.32 (2015) requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.



Analysis

The Veteran contends that benefits under the provisions of 38 U.S.C.A. § 1151 are warranted for VA negligence in performance of his June 2006 right TKA.  

The evidence of record contains a June 20, 2005 informed consent form signed by the Veteran.  It advised that known risks of TKA included, inter alia, infection requiring antibiotics and further procedures, nerve injury, deep vein thrombosis, unsightly or painful scar, breakage or wearing out of the prosthesis, permanent deformity of the extremity.

VA treatment records indicate that the Veteran was admitted on June 26, 2006 for a right TKA.  The pre-operative surgical record indicated that the expected hospital stay was four-day post-operatively.  A June 26, 2006 surgical report indicated that the surgery was completed without any complications.  Treatment records from June 27, 2006 indicated that the Veteran reported experiencing pain since he came out of recovery.  The Veteran had been given morphine with little relief.  VA staff subsequently increased his morphine dosage.  It was noted that the Veteran's Hemovac drain was not draining as expected and that he continued to report severe pain, the attending orthopedist was notified; the Veteran continued on morphine and Ativan, and he was also prescribed Percocet to be given every four hours.  It was subsequently noted that the Veteran was sleeping well and appeared comfortable.  A post-operative x-ray revealed post-operative staples in the skin anterior to the knee and two drains.  There were no other radiopaque foreign bodies within the soft tissues and the total knee prosthesis appeared intact without evidence for hardware complication.  It was however noted that there appeared to be a small calcific at the medial aspect of the distal femur and that a small intra-operative fracture could not be excluded.  A physical therapy consult noted that the Veteran was well motivated and mobilized for his first post-operative day, despite severe right knee pain.  Treatment records from June 28, 2006 noted that the Veteran reported pain and was given Dilaudid with moderate effect, that the Veteran's Hemovac drain was now draining, and that the Veteran's pain continued to be managed with Percocet and Dilaudid.  A subsequent nursing note indicated that the Veteran reported that his pain was much better after his drain was removed.  
The June 29, 2006 discharge summary noted that the Veteran underwent a right TKA on June 16, 2006, and that he tolerated the procedure well.  At the time of his postoperative check, his bandage was clean, dry, and intact.  His drain and immobilizer were also intact.  The Veteran had no adverse events overnight; however, he did experience a great deal of pain, which was ultimately controlled with a combination of Dilaudid, Percocet, and Morphine.  Postoperatively, he was treated with 24 hours of intervenous antibiotic and Aspirin by mouth as prophylactic measures against infection and deep vein thrombosis.  It was noted that the Veteran progressed well, that his drain was removed and he was able to ambulate with physical therapy on his second post-operative day, and that by his third post-operative date, pain was controlled via oral pain medication and he was cleared for discharge home with a visiting physical therapist.  The Veteran's discharge instructions noted that he should continue with physical therapy, with weight bearing as tolerated, continue to take Aspirin as a prophylactic, and that he should not remove his bandages until after 7 days.  The Veteran was also instructed that he should report any inter alia swelling, redness, discharge, bleeding, increasing pain, or any other concerning signs or symptoms from his operative site to the orthopedic service or the VA emergency room.

Post-discharge treatment records were silent for any complaints or concerns, to include burn marks or scars, and indicated that the Veteran progressed well and was pleased with the results of his TKA.  Specifically, a July 13, 2006 orthopedic progress note indicated that the Veteran was seen for his 2-week follow-up and that he had progressed to ambulating with a cane.  Upon inspection, the Veteran's staples were intact and there was no drainage.  He was instructed to work aggressively on his range of motion and discontinue using his knee immobilizer.  An August 2006 orthopedic progress note indicated that the Veteran continued to work on range of motion exercises, that he was doing great, and that this was the first time in 20 years his knee had not hurt.  X-rays revealed the Veteran's knee prosthesis had good alignment and that there was no superimposed pathology.  A subsequent August 2006 treatment record noted that the Veteran was recovering from his TKA and was pleased with the results.  A September 2006 orthopedic progress note indicated that the Veteran was doing great and was very happy.  Upon examination, the Veteran's incision was healed, there was no evidence of effusion, and his gait was normal without any assistance.  It was noted that x-rays revealed that the prosthetic component had good alignment, was changed since the previous study, and that the small amount of air seen previously had been reabsorbed.  The Veteran was discharged from the orthopedic clinic.  

An October 10, 2006, unrelated surgical post-operative record noted that the Veteran had a large healing incision on his knee.  

In a December 2006 letter, Jay Hedlund, P.T., noted that he treated the Veteran in June and July 2006.  He stated that when he inspected the Veteran's knee he observed markings that were not usually seen with a knee replacement.  In December 2006 correspondences, the Veteran's sister and his friend, G. D., stated that they observed what appeared to be burns on the inside of the Veteran's leg.  

Rheumatology notes dated in May 2007, June 2007, October 2007, February 2008, and August 2008 indicated that the Veteran had significant symptoms relief and improved function following his right TKA.  Upon physical examination, multiple surgical scars were noted, the Veteran had no pain with flexion or extension, and his range of motion was noted as normal.  An October 2009 VA rheumatology note indicate that the Veteran was status post right knee deformity and swelling.  Upon examination, there was no evidence of any inflammatory arthropathy. 

A May 2009 treatment record from Desert Orthopaedics noted that the Veteran had a right TKA performed by the VA hospital with very satisfactory results.  An October 2009 treatment record from the Veteran's private rheumatologist, Dr. Colletti, noted that the Veteran's right knee had been replaced and was doing quite well.  A June 2012 treatment record by Dr. Izuora noted that the Veteran's right knee surgical scar was well healed.

At his November 2011 VA examination, the Veteran was noted to be status post right knee total knee arthroplasty and medial meniscectomy with residual scars.  He stated he had a lot of pain after the surgery because his knee drain was not draining properly and was positioned on a nerve.  He noted that he knew it was nerve pain caused by the drain because it was similar to pain he experienced after a prior surgery on a nerve in his right elbow.  The Veteran reported that the drain was subsequently removed a couple of days after the surgery.  He also reported that his right knee was good most of the time, but occasionally he experienced right knee pain.  He denied any other complications regarding his right knee.  

Right knee x-rays confirmed that the Veteran was status post right total knee replacement with satisfactory alignment of the prosthetic device.  There was no evidence of fracture, dislocation, or acute bony abnormalities.  With regard to the Veteran's June 2006 right knee replacement, the examiner opined that the Veteran's only residual was a surgical scar.  The examiner specifically noted that there was no evidence of burn scars.  With regard to the surgical scar, the examiner noted that it was a vertical, linear scar over the anterior aspect of the right distal thigh extending to the inferior aspect of the right knee, and that it was not painful, unstable, or greater than 6 square inches.  

The examiner also noted that the Veteran had a linear scar from his medial meniscectomy in 1974, which was asymptomatic, but no other skin condition in proximity to the right knee.  The examiner opined that the June 2006 treatment notes reflected the requisite degree of care that should have been provided to the Veteran by VA health professionals.  The examiner acknowledged that the Veteran experienced severe pain after the surgery from the drain tube abutting a nerve, and that pain medications were increased until his pain became more controlled.  The examiner noted that the drain was removed on June 28, 2006 and thereafter the Veteran reported significantly less pain.  The examiner also noted that a June 29, 2006 nursing note indicated that on discharge, the Veteran reported that his pain was better controlled.  The examiner opined that the Veteran had a good result from his right knee TKA.  In support, the examiner cited an August 10, 2006 post-operative follow-up, which noted that the Veteran "felt great," and a March 22, 2007 rheumatology note, which noted that Veteran's right knee TKA provided significant symptom relief and improved functions.

In a November 2014 addendum, the November 2011 examiner again opined that the only residual from the Veteran's right TKA was the asymptomatic knee scar detailed on the November 2011 examination report.  The examiner acknowledged that the Veteran fell and developed an infection of his right knee prosthesis in February or March 2014.  The examiner opined that the infection was not a result of the June 2006 surgery and explained that any infection of the prosthetic knee joint due to the TKA would have developed within 6-12 months after the arthroplasty surgery, not 8 years later.  Accordingly, the infection was the result of the fall sustained that year and a likely break in the skin.  In support of his conclusion, the examiner cited a September 2014 VA orthopedics note which indicated that following his right TKA the Veteran had seemed to do well until he fell in early 2014, at which time he twisted his right knee and had swelling and pain.  In closing, the examiner noted that it was his opinion that there is no additional disability beyond the asymptomatic scar from the June 2006 knee surgery.  With regard to the scar, the examiner explained that a surgical scar was an expected and foreseeable result of the Veteran's knee replacement.  Consequently, as there was no additional disability beyond the expected scar, there could be no carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the VA.

Treatment records from Complex Care Hospital at Tenaya noted that the Veteran was admitted on March 14, 2014 with a history of an infected right knee arthroplasty.  It was noted that he was originally admitted to Mountain View Hospital for right knee pain, swelling, and a fever.  He was diagnosed with a right knee prosthesis infection and underwent debridement.  He was subsequently transferred to Tenaya for further care, including pain control, wound care, and intravenous antibiotics.  The Veteran was discharged home in April 2014.  

VA treatment records dated May 2014 through November 2014 noted that the Veteran had been diagnosed with an infection in his right knee prosthesis in April 2014, and had ongoing knee problems since that time.  Treatment records in June 2014 noted that the Veteran had undergone a total knee replacement 7 years ago, and that he was diagnosed with a Strep B infection in his right knee in February 2014 following a fall.  The Veteran reported that after he fell, his knee was massively swollen and that he was unable to move it.  He stated he had been admitted to Mountain View Hospital where he had undergone surgery and intervenous antibiotic treatment.  A September 2014 VA treatment record noted that the Veteran had done well after his right TKA until early 2014, when he fell and injured his knee.  It was noted that a subsequent aspiration of his right knee revealed a Strep B infection, which was treated with surgical debridement, an exchange arthroplasty, and antibiotics.  It was noted that the Veteran was no longer taking antibiotics, but his knee was still swollen.  The Veteran reported that he had recently fallen, which had exacerbated the swelling.  The Veteran was assessed with a right total knee arthroplasty infection with suspected persistent infection.  

In April 2015, the Veteran's claims file was reviewed by Dr. Brown, an orthopedic surgeon and sports medicine specialist at the University of Massachusetts Medical School.  Dr. Brown noted that the Veteran presented to the VA hospital on June 26, 2006 for a right total knee arthroplasty.  Operative and post-operative notes indicated that the Veteran did well during surgery and that there were no unexpected complications.  Dr. Brown noted that in the days following the surgery, the Veteran had a significant amount of pain and was concerned that the drain in his knee was pressing on a nerve.  After the drain was removed, the Veteran's pain was better controlled.  He discharged on June 29, 2006, with instructions to undergo at home physical therapy and continue taking Aspirin as a prophylaxis for deep vein thrombosis.  On post-operative day 7, the Veteran's bandages were removed by his home care worker.  

Dr. Brown acknowledged the Veteran's assertions regarding burn marks on the posteromedial aspect of his operative leg and stated that the undated pictures provided by the Veteran demonstrated three areas of "superficial burning versus blistering."  Dr. Brown stated that based on the pictures, the exact etiology of these marks was unclear.  He noted that post-operative orthopedic follow-up notes on August 10, 2006, August 29, 2006, and March 22, 2007 were silent for the above referenced marks or any complications.  Additionally, the Veteran reported that he was pain free for the first time in 20 years, that he was pleased with the results of the surgery, and that he reported increased function and positive symptom relief following the June 2006 surgery.  

Dr. Brown noted that while the Veteran voiced concerns regarding ongoing disability due to scarring from the "burns," the 2011 VA examination report clearly indicated that the Veteran had no deficits in function following his June 2006 surgery, and that the only observed scars were two surgical scars, one from his total knee arthroplasty, and one from a 1980s meniscectomy. 

Dr. Brown observed that records indicated that the Veteran sustained a fall in March 2014 and subsequently had increased pain and swelling around his right knee.  He thereafter presented to Mountain View Hospital and was diagnosed with a right knee periprosthetic joint infection.  He underwent debridement of his right knee and received intravenous antibiotics.  He was transferred to Complex Care Hospital at Tenaya for continued intravenous antibiotic treatment and was eventually discharged home.

After thoroughly reviewing all the evidence, Dr. Brown stated that while there appeared to be three areas of blistering on the Veteran's leg post-operatively, it was his opinion that the June 2006 arthroplasty did not result in any additional disability or disabilities.  In support of his conclusion, Dr. Brown noted that post-operative treatment notes indicated that the Veteran did well after surgery and that any initial scarring healed nicely.  With regard to the Veteran's March 2014 periprosthetic knee joint infection, Dr. Brown stated that it was a known risk for the remainder of an arthroplasty patient's life and explained that if it were related to the initial 2006 surgical procedure or post-operative treatment, the infection most likely would have occurred within 6 months of the procedure.  The fact that it occurred 8 years after the procedure indicated a secondary source of infection.  Accordingly, there was no additional disability caused by carelessness, negligence, lack of proper skill, error in judgement, or similar fault in VA's treatment.  Moreover, as there was no additional disability secondary to the surgery, VA could not be the proximate cause of any additional disability due to an event not reasonably foreseeable.  

After reviewing all the evidence of record, the Board finds that the April 2015 independent medical opinion from Dr. Brown is the most probative evidence of record.  After reviewing the entire claims file, Dr. Brown rendered a negative opinion that was consistent with the evidence of record and was well supported by adequate rationale, including citations to the record and medical principles.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  

The Board acknowledges the Veteran's assertions that he suffered scarring from burns following his surgery.  The Board also acknowledges the statements by the Veteran's friends and family, indicating that they observed what appeared to be burn marks.  While the Veteran, his family, and friends are competent to report his symptoms and what they observed, such as pain and markings, as laypersons, they are not competent to opine that the Veteran incurred additional disability secondary to his June 2006 TKA.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple conditions such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, notwithstanding the assertions of the Veteran and his friends and family, the Board finds that the weight of probative evidence is against granting entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014).  

The record contains a June 20, 2006 informed consent form that was signed by the Veteran, and indicated that infection requiring antibiotics and further procedures, nerve injury, unsightly or painful scar, breakage or wearing out of the prosthesis, permanent deformity of the extremity were foreseeable surgical risks.  Accordingly, 38 C.F.R. § 17.32 (2015) is not applicable for establishing liability.  

Additionally, the most probative evidence of record is against finding that the Veteran incurred an additional disability due to the June 2006 right TKA performed by VA.  Specifically, private and VA treatment records indicate that the June 2006 right TKA was successful, that the Veteran was pleased with the results, and had decreased pain and improved function.  With regard to the Veteran's assertions concerning burn marks, Dr. Brown acknowledged that undated photographs revealed burns versus blistering of an uncertain etiology.  However, he noted that the Veteran never reported any concerns regarding burn marks at any of his post-operative appointments, nor was there any indication that these marks were due to the June 2006 surgery, and the observed markings resulted in no residual scarring.  Accordingly, Dr. Brown opined that the Veteran suffered no additional disability due to his right TKA.  The Board acknowledges the December 2006 letter from the Veteran's physical therapist noting unusual markings not generally seen following a TKA.  However, the physical therapist did not indicate that the observed marks were burns or express an opinion concerning the etiology of the marks.  Accordingly, his statements are afforded less probative weight than Dr. Brown's April 2015 opinion.  

With regard to the Veteran's periprosthetic knee joint infection, Dr. Brown indicated that periprosthetic knee joint infections were a known risk for the remainder of a patient's life.  Additionally, Dr. Brown and the VA examiner both opined that the infection was not proximately caused by VA's June 2006 TKA surgery.  Specifically, both physicians' explained that if the infection was secondary to June 2006 TKA it would have developed within 6 months to one year of the surgery, not 8 years later.  On that basis, both physicians opined that the infection was not due to any carelessness, negligence, lack of proper skill, error in judgment or fault on the part of VA.  

In the absence of probative evidence of a lack of informed consent or an additional disability proximately caused by VA treatment, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 (West 2014) must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right total knee arthroplasty is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


